

116 S2610 RS: Tribal Energy Reauthorization Act
U.S. Senate
2019-10-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IICalendar No. 612116th CONGRESS2d SessionS. 2610[Report No. 116–310]IN THE SENATE OF THE UNITED STATESOctober 16, 2019Ms. Murkowski (for herself, Ms. Smith, and Mr. Sullivan) introduced the following bill; which was read twice and referred to the Committee on Indian AffairsDecember 10, 2020Reported by Mr. Hoeven, with an amendmentStrike out all after the enacting clause and insert the part printed in italicA BILLTo reauthorize certain programs under the Office of Indian Energy Policy and Programs
 of the Department of Energy, and for other purposes.1.Short titleThis Act may be cited as the Tribal Energy Reauthorization Act.2.Indian energy(a)DefinitionsSection 2601 of the Energy Policy Act of 1992 (25 U.S.C. 3501) is amended—(1)in paragraph (4)—(A)in subparagraph (A), by striking 25 U.S.C. 450b and inserting 25 U.S.C. 5304; and(B)in subparagraph (B), by striking paragraph (12) and;(2)by redesignating paragraphs (6) through (13) as paragraphs (7) through (14), respectively;(3)by inserting after paragraph (5) the following:(6)NativeThe term Native has the meaning given the term in section 3 of the Alaska Native Claims Settlement Act (43 U.S.C. 1602).;(4)in paragraph (13) (as so redesignated)—(A)in subparagraph (A), by striking and at the end;(B)in subparagraph (B), by striking the period at the end and inserting a semicolon; and(C)by adding at the end the following:(C)the Tribally designated housing entity for an Indian tribe that would benefit from a grant, loan, or other assistance provided under section 2602; and(D)a nonprofit electric utility cooperative that—(i)serves a population of which more than 50 percent are members of an Indian tribe or Natives; and(ii)has a governing body controlled by members of an Indian tribe or Natives that would benefit from a grant, loan, or other assistance provided under this title.; and(5)by adding at the end the following:(15)Tribally designated housing entityThe term Tribally designated housing entity has the meaning given the term tribally designated housing entity in section 4 of the Native American Housing Assistance and Self-Determination Act of 1996 (25 U.S.C. 4103)..(b)Department of Energy Indian energy education planning and management assistance programSection 2602(b) of the Energy Policy Act of 1992 (25 U.S.C. 3502(b)) is amended—(1)in paragraph (1), by inserting and tribal energy development organizations after tribes;(2)in paragraph (2)—(A)by redesignating subparagraphs (A) through (E) as subclauses (I) through (V), respectively, and indenting appropriately;(B)in the matter preceding subclause (I) (as so redesignated), by striking organization for and inserting the following:organization—(i)that furthers programs described in paragraphs (1) through (4) of section 217(b) of the Department of Energy Organization Act (42 U.S.C. 7144e(b)); and(ii)for; and(C)in clause (ii) (as so designated)—(i)in subclause (II) (as so redesignated), by striking on Indian land and inserting owned or occupied by an Indian tribe, a member of an Indian tribe, or a Native;(ii)in subclause (IV) (as so redesignated), by striking located on Indian land and inserting the following:that—(aa)are located on Indian land; or(bb)primarily serve homes of members of an Indian tribe or Natives that are located on Indian land or acquired, constructed, or improved wholly or partially with Federal funds; and(iii)in subclause (V) (as so redesignated), by striking located on Indian land and inserting that satisfy item (aa) or (bb) of subclause (IV);(D)by striking (2) In carrying out and inserting the following:(2)Grants authorized(A)In generalIn carrying out; and(E)by adding at the end the following:(B)Cost-sharing(i)In generalIn determining any cost-share requirements for an Indian tribe, intertribal organization, or tribal energy development organization that is applying for a grant under subparagraph (A), the Director shall—(I)take into consideration the fiscal ability of the Indian tribe, intertribal organization, or tribal energy development organization to meet a cost-share requirement; and(II)if appropriate, offer flexibility in the grant application process with respect to the amount of cost-sharing to be required.(ii)Nonapplicability of certain requirementsSection 988 of the Energy Policy Act of 2005 (42 U.S.C. 16352) shall not apply to grants awarded under this paragraph.;(3)in paragraph (5)—(A)in subparagraph (B), by inserting or tribal energy development organization after tribe; and(B)by striking subparagraph (C) and inserting the following:(C)Grants for providing or expanding provision of electricity(i)In generalIn providing a grant under this subsection for an activity described in clause (ii), the Director shall encourage cooperative arrangements between Indian tribes, tribal energy development organizations, and utilities that provide service to Indian tribes, as the Director determines to be appropriate.(ii)Activity describedAn activity referred to in clause (i) is an activity to provide, or to expand the provision of, electricity primarily to—(I)Indian land; or(II)homes of members of an Indian tribe or Natives that are located on Indian land or are acquired, constructed, or improved wholly or partially with Federal funds.; and(4)in paragraph (7), by striking $20,000,000 for each of fiscal years 2006 through 2016 and inserting $50,000,000 for each of fiscal years 2020 through 2030.(c)Department of Energy loan guarantee programSection 2602(c) of the Energy Policy Act of 1992 (25 U.S.C. 3502(c)) is amended by striking paragraph (6) and inserting the following:(6)Authorization of appropriationsThere is authorized to be appropriated to carry out this subsection $30,000,000 for each of fiscal years 2020 through 2030..(d)Office of Indian Energy Policy and ProgramsSection 217 of the Department of Energy Organization Act (42 U.S.C. 7144e) is amended by adding at the end the following:(c)Local partnerships for technical assistanceTo the maximum extent practicable, in providing technical assistance under the programs of the Office, the Director shall—(1)give priority to partnering with State and local organizations rather than national or other organizations that do not have comparable local experience, relationships, and knowledge; and(2)with respect to technical assistance provided to Indian tribes and Native villages (as defined in section 3 of the Alaska Native Claims Settlement Act (43 U.S.C. 1602)), partner with local and regional organizations.(d)Federal Government grants and opportunities liaison for Indian tribes and Alaska NativesTo the maximum extent practicable, in providing technical assistance under the programs of the Office, the Director shall designate appropriate staff to serve as a liaison to Indian tribes and Native villages (as defined in section 3 of the Alaska Native Claims Settlement Act (43 U.S.C. 1602)) to ensure that Indian tribes and Native villages are aware of relevant grants and funding opportunities across all Federal agencies.(e)Indian Energy in the Arctic Strategy(1)In generalNot later than 180 days after the date of enactment of the Tribal Energy Reauthorization Act, the Director shall develop, and submit to Congress a report describing, a strategy, to be known as the Indian Energy in the Arctic Strategy.(2)RequirementsThe strategy developed under paragraph (1) shall—(A)apply through calendar year 2030;(B)include recommendations for how best to prepare Indian communities in the Arctic for energy challenges relating to climate change;(C)plan for how the Office can best assist Indian communities in the Arctic with the mission of the Office to drive down energy prices for those communities, while anticipating the effects of a changing Arctic as the climate changes; and(D)build on, and incorporate as appropriate, the report by the Office entitled National Strategy for the Arctic Region (NSAR)–Ten Year Renewable Energy Plan and dated April 2015..1.Short titleThis Act may be cited as the Tribal Energy Reauthorization Act.2.Indian energy(a)DefinitionsSection 2601 of the Energy Policy Act of 1992 (25 U.S.C. 3501) is amended—(1)in paragraph (2)(C), by adding before the period at the end the following: , or that is located in an Alaska Native Village Statistical Area, as determined by the Bureau of the Census;(2)in paragraph (4)—(A)in subparagraph (A), by striking 25 U.S.C. 450b and inserting 25 U.S.C. 5304; and(B)in subparagraph (B), by striking paragraph (12) and;(3)by redesignating paragraphs (6) through (13) as paragraphs (7) through (14), respectively;(4)by inserting after paragraph (5) the following:(6)NativeThe term Native has the meaning given the term in section 3 of the Alaska Native Claims Settlement Act (43 U.S.C. 1602).;(5)in paragraph (13) (as so redesignated)—(A)in subparagraph (A), by striking and at the end;(B)in subparagraph (B), by striking the period at the end and inserting a semicolon; and(C)by adding at the end the following:(C)the Tribally designated housing entity for an Indian tribe that would benefit from a grant, loan, or other assistance provided under section 2602; and(D)a nonprofit electric utility cooperative that—(i)serves a population of which more than 50 percent are members of an Indian tribe or Natives; and(ii)has a governing body controlled by members of an Indian tribe or Natives that would benefit from a grant, loan, or other assistance provided under this title.; and(6)by adding at the end the following:(15)Tribally designated housing entityThe term Tribally designated housing entity has the meaning given the term tribally designated housing entity in section 4 of the Native American Housing Assistance and Self-Determination Act of 1996 (25 U.S.C. 4103)..(b)Department of Energy Indian energy education planning and management assistance programSection 2602(b) of the Energy Policy Act of 1992 (25 U.S.C. 3502(b)) is amended—(1)in paragraph (1), by inserting and tribal energy development organizations after tribes;(2)in paragraph (2)—(A)by redesignating subparagraphs (A) through (E) as subclauses (I) through (V), respectively, and indenting appropriately;(B)in the matter preceding subclause (I) (as so redesignated), by striking organization for and inserting the following:organization—(i)that furthers programs described in paragraphs (1) through (4) of section 217(b) of the Department of Energy Organization Act (42 U.S.C. 7144e(b)); and(ii)for; and(C)in clause (ii) (as so designated)—(i)in subclause (II) (as so redesignated), by striking on Indian land and inserting owned or occupied by an Indian tribe, a member of an Indian tribe, or a Native;(ii)in subclause (IV) (as so redesignated), by striking located on Indian land and inserting the following:that—(aa)are located on Indian land; or(bb)primarily serve homes of members of an Indian tribe or Natives that are located on Indian land or acquired, constructed, or improved wholly or partially with Federal funds; and(iii)in subclause (V) (as so redesignated), by striking located on Indian land and inserting that satisfy item (aa) or (bb) of subclause (IV);(D)by striking (2) In carrying out and inserting the following:(2)Grants authorized(A)In generalIn carrying out; and(E)by adding at the end the following:(B)Cost-sharing(i)In generalIn determining any cost-share requirements for an Indian tribe, intertribal organization, or tribal energy development organization that is applying for a grant under subparagraph (A), the Director shall—(I)take into consideration the fiscal ability of the Indian tribe, intertribal organization, or tribal energy development organization to meet a cost-share requirement; and(II)if appropriate, offer flexibility in the grant application process with respect to the amount of cost-sharing to be required, which may include waiving any cost-sharing requirement for grant applicants with limited financial resources. (ii)Nonapplicability of certain requirementsSection 988 of the Energy Policy Act of 2005 (42 U.S.C. 16352) shall not apply to grants awarded under this paragraph.;(3)in paragraph (5)—(A)in subparagraph (B), by inserting or tribal energy development organization after tribe; and(B)by striking subparagraph (C) and inserting the following:(C)Grants for providing or expanding provision of electricity(i)In generalIn providing a grant under this subsection for an activity described in clause (ii), the Director shall encourage cooperative arrangements between Indian tribes, tribal energy development organizations, and utilities that provide service to Indian tribes, as the Director determines to be appropriate.(ii)Activity describedAn activity referred to in clause (i) is an activity to provide, or to expand the provision of, electricity primarily to—(I)Indian land; or(II)homes of members of an Indian tribe or Natives that are located on Indian land or are acquired, constructed, or improved wholly or partially with Federal funds.; and(4)in paragraph (7), by striking $20,000,000 for each of fiscal years 2006 through 2016 and inserting $50,000,000 for each of fiscal years 2021 through 2031.(c)Department of Energy loan guarantee programSection 2602(c) of the Energy Policy Act of 1992 (25 U.S.C. 3502(c)) is amended—(1)in paragraph (5), by striking (5) Not later and all that follows through of 2017 and inserting the following:(5)Regulations requiredNot later than 1 year after the date of enactment of the Tribal Energy Reauthorization Act;(2)by striking paragraph (6) and inserting the following:(6)Authorization of appropriationsThere is authorized to be appropriated to carry out this subsection $30,000,000 for each of fiscal years 2021 through 2031.; and(3)by adding at the end the following:(8)Report on implementationNot later than 90 days after the date of enactment of the Tribal Energy Reauthorization Act, and annually thereafter, the Secretary of Energy shall submit to Congress a report describing the implementation of the loan guarantee program under this subsection, including—(A)the number of applicants for a loan guarantee under this subsection;(B)the total number and aggregate amount of loan guarantees provided under this subsection;(C)actions the Secretary of Energy has taken to increase applications for loan guarantees under this subsection, separated by each applicant type described in subparagraphs (A), (B), and (C) of paragraph (3); and (D)efforts of the Secretary of Energy to implement the loan guarantee program in coordination with—(i)the best practices of the Indian loan guarantee and insurance program under title II of the Indian Financing Act of 1974 (25 U.S.C. 1481 et seq.); and (ii)the Office of Indian Energy Policy and Programs, in order to meet the unique circumstances of energy development on Indian land..(d)Office of Indian Energy Policy and ProgramsSection 217 of the Department of Energy Organization Act (42 U.S.C. 7144e) is amended by adding at the end the following:(c)Local partnerships for technical assistanceTo the maximum extent practicable, in providing technical assistance under the programs of the Office, the Director shall—(1)give priority to partnering with State and local organizations rather than national or other organizations that do not have comparable local experience, relationships, and knowledge; and(2)with respect to technical assistance provided to Indian tribes and Native villages (as defined in section 3 of the Alaska Native Claims Settlement Act (43 U.S.C. 1602)), partner with local and regional organizations.(d)Federal Government grants and opportunities liaison for Indian tribes and Alaska NativesTo the maximum extent practicable, in providing technical assistance under the programs of the Office, the Director shall designate appropriate staff to serve as a liaison to Indian tribes and Native villages (as defined in section 3 of the Alaska Native Claims Settlement Act (43 U.S.C. 1602)) to ensure that Indian tribes and Native villages are aware of relevant grants and funding opportunities across all Federal agencies.(e)Indian Energy in the Arctic Strategy(1)In generalNot later than 180 days after the date of enactment of the Tribal Energy Reauthorization Act, the Director shall develop, and submit to Congress a report describing, a strategy, to be known as the Indian Energy in the Arctic Strategy.(2)RequirementsThe strategy developed under paragraph (1) shall—(A)apply through calendar year 2030;(B)include recommendations for how best to prepare Indian communities in the Arctic for energy challenges relating to climate change;(C)plan for how the Office can best assist Indian communities in the Arctic with the mission of the Office to drive down energy prices for those communities, while anticipating the effects of a changing Arctic as the climate changes; and(D)build on, and incorporate as appropriate, the report by the Office entitled National Strategy for the Arctic Region (NSAR)–Ten Year Renewable Energy Plan and dated April 2015..December 10, 2020Reported with an amendment